


Exhibit 10.56

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of 8th day of August,
2005 (the “Effective Date”), by and between SCIENTIFIC GAMES CORPORATION
(“SGC”), a Delaware corporation or any affiliate thereof, as indicated on the
signature page (the “Company”) and STEVEN WAYNE BEASON (“Executive”).

 


1.                                       EMPLOYMENT; TERM.  THE COMPANY HEREBY
AGREES TO EMPLOY EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS EMPLOYMENT WITH THE
COMPANY, IN ACCORDANCE WITH AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN.  THE TERM OF EMPLOYMENT OF EXECUTIVE UNDER THIS AGREEMENT (THE “TERM”)
SHALL BE THE PERIOD COMMENCING ON AUGUST 8, 2005 AND ENDING ON AUGUST 8, 2008,
AND AS MAY BE EXTENDED IN ACCORDANCE WITH THIS SECTION 1 AND SUBJECT TO EARLIER
TERMINATION IN ACCORDANCE WITH SECTION 5.  THE TERM SHALL BE EXTENDED
AUTOMATICALLY WITHOUT FURTHER ACTION BY EITHER PARTY BY ONE ADDITIONAL YEAR
(ADDED TO THE END OF THE TERM), AND THEN ON EACH SUCCEEDING ANNUAL ANNIVERSARY
THEREAFTER, UNLESS EITHER PARTY SHALL HAVE GIVEN WRITTEN NOTICE TO THE OTHER
PARTY PRIOR TO THE DATE WHICH IS SIXTY DAYS PRIOR TO THE DATE UPON WHICH SUCH
EXTENSION WOULD OTHERWISE HAVE BECOME EFFECTIVE ELECTING NOT TO FURTHER EXTEND
THE TERM, IN WHICH CASE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE ON THE DATE UPON
WHICH SUCH EXTENSION WOULD OTHERWISE HAVE BECOME EFFECTIVE, UNLESS EARLIER
TERMINATED IN ACCORDANCE WITH SECTION 5.


 


2.                                       OFFICES AND DUTIES.


 


(A)                                  DURING THE TERM, EXECUTIVE WILL SERVE AS
VICE PRESIDENT - CHIEF TECHNOLOGY OFFICER FOR THE COMPANY, AND WILL SERVE AS AN
OFFICER OR DIRECTOR OF ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY IF ELECTED TO
ANY SUCH POSITION BY THE SHAREHOLDERS OR BY THE BOARD OF DIRECTORS OF THE
COMPANY OR ANY SUBSIDIARY OR AFFILIATE, AS THE CASE MAY BE.  IN SUCH CAPACITIES,
THE EXECUTIVE SHALL PERFORM SUCH DUTIES AND SHALL HAVE SUCH RESPONSIBILITIES AS
ARE NORMALLY ASSOCIATED WITH SUCH POSITIONS AND AS OTHERWISE MAY BE ASSIGNED TO
THE EXECUTIVE FROM TIME TO TIME BY THE CHIEF EXECUTIVE OFFICER OR PRESIDENT
(“CHIEF OFFICER”) OF THE COMPANY OR SUCH OTHER EXECUTIVE OFFICER OF THE COMPANY
AS SHALL BE DESIGNATED BY THE CHIEF OFFICER OR UPON AUTHORITY OF THE BOARD OF
DIRECTORS.  SUBJECT TO SECTION 5(B), EXECUTIVE’S FUNCTIONS, DUTIES AND
RESPONSIBILITIES ARE SUBJECT TO REASONABLE CHANGES AS THE COMPANY MAY IN GOOD
FAITH DETERMINE.


 


(B)                                 THE EXECUTIVE HEREBY AGREES TO ACCEPT SUCH
EMPLOYMENT AND ELECTION TO ANY SUCH OFFICES AND TO RENDER THE SERVICES DESCRIBED
ABOVE.  THROUGHOUT THE TERM, EXECUTIVE AGREES TO: (I) DEVOTE ALL OF EXECUTIVE’S
BUSINESS EFFORT, TIME, ATTENTION, ENERGY, AND SKILL TO EXECUTIVE’S POSITIONS
WITH THE COMPANY (SUBJECT TO THE COMPANY’S POLICIES WITH RESPECT TO VACATIONS
AND ABSENCES); (II) FAITHFULLY, LOYALLY, AND INDUSTRIOUSLY PERFORM SUCH DUTIES;
(III) COMPLY WITH ALL OF THE COMPANY’S POLICIES AND PROCEDURES, AS WELL AS ALL
APPLICABLE LAW AND REGULATIONS, THAT ARE KNOWN OR SHOULD BE KNOWN TO EXECUTIVE;
(IV) COMPLY WITH ALL REASONABLE REQUESTS, INSTRUCTIONS AND REGULATIONS MADE BY
THE COMPANY; AND (V) TRAVEL FOR BUSINESS PURPOSES TO THE EXTENT NECESSARY OR
APPROPRIATE IN THE PERFORMANCE OF EXECUTIVE’S DUTIES.

 

1

--------------------------------------------------------------------------------



 


3.                                       COMPENSATION.


 


(A)                                  BASE SALARY.  DURING THE TERM THE COMPANY
SHALL PAY EXECUTIVE A BASE SALARY (THE “BASE SALARY”) AT THE INITIAL RATE OF
$375,000 PER ANNUM, PAYABLE BIWEEKLY (EXCEPT TO THE EXTENT DEFERRED UNDER A
DEFERRED COMPENSATION PLAN) AND SUBJECT TO ALL WITHHOLDINGS THAT ARE LEGALLY
REQUIRED OR ARE AGREED TO BY EXECUTIVE.  IN THE EVENT THAT THE COMPANY, IN ITS
SOLE DISCRETION, FROM TIME TO TIME DETERMINES TO INCREASE THE BASE SALARY, SUCH
INCREASED AMOUNT SHALL, FROM AND AFTER THE EFFECTIVE DATE OF THE INCREASE,
CONSTITUTE THE “BASE SALARY” FOR PURPOSES OF THIS AGREEMENT.


 


(B)                                 INCENTIVE COMPENSATION.  EXECUTIVE SHALL
HAVE THE OPPORTUNITY ANNUALLY TO EARN INCENTIVE COMPENSATION IN AMOUNTS
DETERMINED BY THE COMPENSATION COMMITTEE OF THE BOARD OF SGC (THE “COMPENSATION
COMMITTEE”) IN ACCORDANCE WITH THE APPLICABLE INCENTIVE COMPENSATION PLAN OF THE
COMPANY AS IN EFFECT FROM TIME TO TIME (“INCENTIVE COMPENSATION”) AS FOLLOWS:
(I) EXECUTIVE SHALL HAVE THE OPPORTUNITY TO EARN UP TO 66% OF BASE SALARY AS
INCENTIVE COMPENSATION EACH YEAR (THE “TARGET BONUS”), AND (II) EXECUTIVE SHALL
HAVE THE OPPORTUNITY TO EARN ADDITIONAL INCENTIVE COMPENSATION UP TO 133% OF
BASE SALARY (“ENHANCED BONUS”).  SUCH INCENTIVE COMPENSATION SHALL BE PAID NO
LATER THAN MARCH 14 OF THE YEAR FOLLOWING THE END OF THE CALENDAR YEAR IN WHICH
SUCH FISCAL YEAR ENDS.


 


(C)                                  INITIAL STOCK OPTION GRANT.  EXECUTIVE
SHALL BE GRANTED 275,000 STOCK OPTIONS AS OF THE EFFECTIVE DATE UNDER THE SGC
EQUITY INCENTIVE PLAN IN EFFECT AS OF THE DATE OF GRANT AT AN EXERCISE PRICE
EQUAL TO 100% OF THE FAIR MARKET VALUE OF THE COMMON STOCK OF SGC AT THE DATE OF
GRANT IN THE FORM AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN EXHIBIT C
HERETO.


 


(D)                                 ELIGIBILITY FOR ANNUAL EQUITY AWARDS. 
EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL STOCK OPTION OR OTHER EQUITY
AWARD, IN THE SOLE DISCRETION OF THE SGC COMPENSATION COMMITTEE, IN ACCORDANCE
WITH THE APPLICABLE PLANS AND PROGRAMS FOR SENIOR EXECUTIVES OF THE COMPANY AND
SUBJECT TO THE COMPANY’S RIGHT TO AT ANY TIME AMEND OR TERMINATE ANY SUCH PLAN
OR PROGRAM.


 


4.                                       BENEFITS.


 


(A)                                  EXPENSE REIMBURSEMENT.  THE COMPANY SHALL
REIMBURSE EXECUTIVE FOR ALL REASONABLE AND NECESSARY TRAVEL, BUSINESS
ENTERTAINMENT AND OTHER BUSINESS EXPENSES INCURRED BY EXECUTIVE IN CONNECTION
WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES UNDER THIS AGREEMENT, ON A TIMELY
BASIS UPON SUBMISSION BY EXECUTIVE OF VOUCHERS THEREFORE IN ACCORDANCE WITH THE
COMPANY’S STANDARD PROCEDURES.


 


(B)                                 HEALTH AND WELFARE BENEFITS.  EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE, WITHOUT DISCRIMINATION OR DUPLICATION, IN ANY
AND ALL MEDICAL INSURANCE, GROUP HEALTH, DISABILITY, LIFE, ACCIDENTAL DEATH,
DISMEMBERMENT INSURANCE, 401(K) OR OTHER RETIREMENT, DEFERRED COMPENSATION,
PROFIT SHARING, STOCK OWNERSHIP AND SUCH OTHER PLANS AND PROGRAMS WHICH ARE MADE
GENERALLY AVAILABLE BY THE COMPANY TO ITS OTHER SENIOR

 

2

--------------------------------------------------------------------------------



 


EXECUTIVES IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AND PROGRAMS AND SUBJECT
TO THE COMPANY’S RIGHT TO AT ANY TIME AMEND OR TERMINATE ANY SUCH PLAN OR
PROGRAM.


 


(C)                                  VACATION AND HOLIDAYS.  EXECUTIVE SHALL
INITIALLY BE ENTITLED TO FOUR (4) WEEKS (OR A PRO RATA PORTION THEREOF, AS THE
CASE MAY BE,) OF PAID VACATION FOR EACH YEAR OF THE TERM IN ACCORDANCE WITH THE
COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME AND TAKEN IN A MANNER WHICH WILL
NOT UNREASONABLY INTERFERE WITH EXECUTIVE’S DUTIES HEREUNDER.  EXECUTIVE SHALL
ALSO BE ENTITLED TO PAID HOLIDAYS AND ANY OTHER TIME OFF IN ACCORDANCE WITH THE
COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME.


 


(D)                                 OTHER BENEFITS.  IN ADDITION, EXECUTIVE
SHALL ALSO BE ENTITLED DURING THE TERM TO THE BENEFITS AND PERQUISITES
IDENTIFIED IN EXHIBIT D TO THIS AGREEMENT.


 


5.                                       TERMINATION.  EXECUTIVE’S EMPLOYMENT
HEREUNDER MAY BE TERMINATED PRIOR TO THE END OF THE TERM UNDER THE FOLLOWING
CIRCUMSTANCES:


 


(A)                                  DEATH; TOTAL DISABILITY.  EXECUTIVE’S
EMPLOYMENT HEREUNDER SHALL TERMINATE UPON EXECUTIVE’S DEATH, AND THE COMPANY MAY
TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER IN THE EVENT OF EXECUTIVE’S “TOTAL
DISABILITY.” FOR PURPOSES OF THIS AGREEMENT, “TOTAL DISABILITY” SHALL MEAN
EXECUTIVE’S (A) BECOMING ELIGIBLE TO RECEIVE BENEFITS UNDER ANY LONG-TERM
DISABILITY INSURANCE PROGRAM OR (B) FAILURE TO PERFORM THE DUTIES AND
RESPONSIBILITIES CONTEMPLATED UNDER THIS AGREEMENT FOR A PERIOD OF MORE THAN 180
DAYS DURING ANY CONSECUTIVE 12-MONTH PERIOD DUE TO PHYSICAL OR MENTAL INCAPACITY
OR IMPAIRMENT.


 


(B)                                 TERMINATION BY THE COMPANY FOR CAUSE.  THE
COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE UPON WRITTEN
NOTICE (AS DESCRIBED BELOW) TO EXECUTIVE REFERRING TO THIS SECTION 5(B).  FOR
PURPOSES OF THIS AGREEMENT, THE TERM “CAUSE” SHALL MEAN (I) GROSS NEGLECT BY THE
EXECUTIVE OF THE EXECUTIVE’S DUTIES HEREUNDER; (II) CONVICTION (INCLUDING
CONVICTION ON A NOLO CONTENDERE PLEA) OF THE EXECUTIVE OF ANY FELONY;
(III) CONVICTION (INCLUDING CONVICTION ON A NOLO CONTENDERE PLEA) OF THE
EXECUTIVE OF ANY NON-FELONY CRIME OR OFFENSE INVOLVING THE PROPERTY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR EVIDENCING MORAL TURPITUDE;
(IV) WILLFUL MISCONDUCT BY THE EXECUTIVE IN CONNECTION WITH THE PERFORMANCE OF
THE EXECUTIVE’S DUTIES HEREUNDER; (V) BREACH BY THE EXECUTIVE OF ANY MATERIAL
PROVISION OF THIS AGREEMENT; (VI) AN ASSERTION BY THE HONG KONG JOCKEY CLUB OR
ANY AFFILIATED COMPANY THEREOF (THE “HKJC”), THAT EXECUTIVE IS OR MAY BE ACTING
IN VIOLATION OF THE TERMS OF HIS AGREEMENT WITH THE HKJC, PARTICULARLY, BUT
WITHOUT LIMITATION, AN ASSERTION THAT EXECUTIVE IS ACTING IN VIOLATION OF HIS
OBLIGATION TO NOT COMPETE WITH THE BUSINESS INTERESTS OF THE HKJC, OR (VII) ANY
OTHER CONDUCT ON THE PART OF THE EXECUTIVE WHICH WOULD MAKE THE EXECUTIVE’S
CONTINUED EMPLOYMENT BY THE COMPANY MATERIALLY PREJUDICIAL TO THE BEST INTERESTS
OF THE COMPANY, AS DETERMINED BY THE COMPANY ACTING IN GOOD FAITH. 
NOTWITHSTANDING THE FOREGOING, EXECUTIVE SHALL NOT BE DEEMED TO HAVE BEEN
TERMINATED FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO
EXECUTIVE WRITTEN NOTICE SETTING FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED AS THE BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT
AND, WITH RESPECT TO CLAUSES (I), (IV), (V), (VI) AND (VII) HEREOF, EXECUTIVE
SHALL HAVE FAILED TO CURE SUCH CAUSE WITHIN THIRTY DAYS AFTER

 

3

--------------------------------------------------------------------------------



 


RECEIVING SUCH NOTICE.  FURTHERMORE, WITH RESPECT TO CLAUSE (VI) HEREOF,
EXECUTIVE SHALL HAVE A CONTINUING OBLIGATION TO GIVE IMMEDIATE NOTICE TO THE
COMPANY OF ANY SUCH ASSERTION MADE BY THE HKJC, WITHOUT REGARD TO WHETHER SUCH
ASSERTION IS MADE FORMALLY OR INFORMALLY, ORALLY OR IN WRITING, OR WHETHER
EXECUTIVE DEEMS SUCH ASSERTION TO BE WITH OR WITHOUT MERIT, SUBSTANCE OR
VIABILITY.


 


(C)                                  TERMINATION BY THE COMPANY WITHOUT CAUSE. 
THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER AT ANY TIME, WITHOUT
CAUSE, FOR ANY REASON OR NO REASON.


 


(D)                                 TERMINATION BY EXECUTIVE FOR GOOD REASON. 
EXECUTIVE MAY TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR GOOD REASON (AS
DEFINED BELOW) IF THE COMPANY HAS FAILED TO CURE THE EVENT OR CONDITION
CONSTITUTING GOOD REASON WITHIN THIRTY DAYS AFTER THE EXECUTIVE GIVES WRITTEN
NOTICE TO THE COMPANY SETTING FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES ALLEGEDLY CONSTITUTING GOOD REASON AND SPECIFICALLY REFERENCING
THIS SECTION 5(D).  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN
THAT WITHOUT EXECUTIVE’S PRIOR WRITTEN CONSENT, ANY OF THE FOLLOWING SHALL HAVE
OCCURRED WITHIN NINETY DAYS PRIOR TO THE DELIVERY OF SUCH NOTICE: (I) A MATERIAL
CHANGE, ADVERSE TO EXECUTIVE, IN EXECUTIVE’S POSITIONS, TITLES, OFFICES, OR
DUTIES AS PROVIDED IN SECTION 2, EXCEPT, IN SUCH CASE, IN CONNECTION WITH THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR CAUSE, TOTAL DISABILITY OR DEATH;
(II) AN ASSIGNMENT OF ANY SIGNIFICANT DUTIES TO EXECUTIVE WHICH ARE INCONSISTENT
WITH EXECUTIVE’S POSITIONS OR OFFICES HELD UNDER SECTION 2; (III) A DECREASE IN
BASE SALARY OR MATERIAL DECREASE IN EXECUTIVE’S INCENTIVE COMPENSATION
OPPORTUNITIES PROVIDED UNDER THIS AGREEMENT; AND (IV) ANY OTHER FAILURE BY THE
COMPANY TO PERFORM ANY MATERIAL OBLIGATION UNDER, OR BREACH BY THE COMPANY OF
ANY MATERIAL PROVISION OF, THIS AGREEMENT.


 


(E)                                  TERMINATION BY EXECUTIVE FOR OTHER THAN
GOOD REASON.  EXECUTIVE MAY TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR ANY
REASON OR NO REASON UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO THE COMPANY REFERRING
TO THIS SECTION 5(E); PROVIDED, HOWEVER, THAT A TERMINATION OF EXECUTIVE’S
EMPLOYMENT BY REASON OF DEATH, TOTAL DISABILITY OR GOOD REASON SHALL NOT
CONSTITUTE A TERMINATION BY EXECUTIVE FOR OTHER THAN GOOD REASON PURSUANT TO
THIS SECTION 5(E).


 


6.                                       COMPENSATION FOLLOWING TERMINATION
PRIOR TO THE END OF THE TERM.  IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT
HEREUNDER IS TERMINATED PRIOR TO THE END OF THE TERM, EXECUTIVE SHALL BE
ENTITLED ONLY TO THE FOLLOWING COMPENSATION AND BENEFITS:


 


(A)                                  STANDARD TERMINATION PAYMENTS.  FOLLOWING
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, IN ADDITION TO SUCH OTHER
AMOUNTS PROVIDED FOR PURSUANT TO SECTIONS 6(B) THROUGH (E) BELOW, THE COMPANY
SHALL PAY THE FOLLOWING AMOUNTS, AND MAKE THE FOLLOWING OTHER BENEFITS
AVAILABLE, TO EXECUTIVE (COLLECTIVELY, THE “STANDARD TERMINATION PAYMENTS”):


 

(I)                                     ANY ACCRUED BUT UNPAID BASE SALARY (AS
DETERMINED PURSUANT TO SECTION 3(A)) FOR SERVICES RENDERED TO THE DATE OF
TERMINATION PAYABLE WITHIN 30 DAYS OF TERMINATION;

 

4

--------------------------------------------------------------------------------


 

(II)                                  ALL VESTED NONFORFEITABLE AMOUNTS OWING OR
ACCRUED AT THE DATE OF TERMINATION UNDER BENEFIT PLANS, PROGRAMS, AND
ARRANGEMENTS SET FORTH OR REFERRED TO IN SECTION 4 HEREOF IN WHICH EXECUTIVE
THERETOFORE PARTICIPATED WILL BE PAID UNDER THE TERMS AND CONDITIONS OF SUCH
PLANS, PROGRAMS, AND ARRANGEMENTS (AND AGREEMENTS AND DOCUMENTS THEREUNDER);

 

(III)                               EXCEPT AS PROVIDED IN SECTION 7.6, ALL STOCK
OPTIONS AND OTHER STOCK AWARDS WILL BE GOVERNED BY THE TERMS OF THE PLANS AND
PROGRAMS UNDER WHICH THE OPTIONS OR OTHER AWARDS WERE GRANTED; AND

 

(IV)                              REASONABLE BUSINESS EXPENSES AND DISBURSEMENTS
INCURRED BY EXECUTIVE PRIOR TO SUCH TERMINATION WILL BE REIMBURSED IN ACCORDANCE
WITH SECTION 4(A).

 


(B)                                 TERMINATION BY REASON OF DEATH.  IN THE
EVENT THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED PRIOR TO THE EXPIRATION OF THE
TERM BY REASON OF EXECUTIVE’S DEATH, THE COMPANY SHALL PAY THE FOLLOWING
AMOUNTS, AND MAKE THE FOLLOWING OTHER BENEFITS AVAILABLE, TO EXECUTIVE:


 

(I)                                     THE STANDARD TERMINATION PAYMENTS (AS
DEFINED IN SECTION 6(A));

 

(II)                                  A LUMP SUM PAYMENT EQUAL TO 6 MONTHS OF
EXECUTIVE’S BASE SALARY, PAYABLE WITHIN 30 DAYS OF TERMINATION;

 

(III)                               IF INCENTIVE COMPENSATION FOR THE PRIOR
FISCAL YEAR HAS NOT BEEN PAID, A LUMP SUM PAYMENT OF ANY INCENTIVE COMPENSATION
EXECUTIVE WOULD HAVE RECEIVED FOR SUCH YEAR BUT FOR SUCH TERMINATION OF
EMPLOYMENT, PAYABLE AS AND WHEN SUCH INCENTIVE COMPENSATION WOULD HAVE BEEN
PAYABLE UNDER SECTION 3(B); AND

 

(IV)                              IN LIEU OF ANY INCENTIVE COMPENSATION FOR THE
YEAR IN WHICH SUCH TERMINATION OF EMPLOYMENT OCCURS, PAYMENT OF AN AMOUNT EQUAL
TO (A) THE HIGHEST ANNUAL INCENTIVE COMPENSATION PAID TO EXECUTIVE IN RESPECT OF
THE TWO MOST RECENT FISCAL YEARS OF THE COMPANY OR, IF EXECUTIVE WAS NOT
EMPLOYED DURING THE PRIOR FISCAL YEAR, EXECUTIVE’S TARGET BONUS FOR THE
THEN-CURRENT FISCAL YEAR, BUT IN ANY EVENT NOT MORE THAN 66% OF EXECUTIVE’S BASE
SALARY AS OF THE DATE OF TERMINATION, MULTIPLIED BY (B) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF TERMINATION
AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF
TERMINATION, PAYABLE AS AND WHEN SUCH INCENTIVE COMPENSATION WOULD OTHERWISE
HAVE BEEN PAYABLE UNDER SECTION 3(B).

 


(C)                                  TERMINATION BY REASON OF TOTAL DISABILITY. 
IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED PRIOR TO THE EXPIRATION
OF THE TERM BY REASON OF TOTAL DISABILITY PURSUANT TO SECTION 5(A), THE COMPANY
SHALL PAY THE FOLLOWING AMOUNTS, AND MAKE THE FOLLOWING OTHER BENEFITS
AVAILABLE, TO EXECUTIVE:


 

(I)                                     THE STANDARD TERMINATION PAYMENTS (AS
DEFINED IN SECTION 6(A));

 

5

--------------------------------------------------------------------------------


 

(II)                                  CONTINUED PAYMENT OF THE BASE SALARY FOR A
PERIOD OF TWELVE (12) MONTHS FOLLOWING TERMINATION, PROVIDED SUCH AMOUNTS SHALL
BE REDUCED BY ANY DISABILITY PAYMENTS PROVIDED TO EXECUTIVE AS A RESULT OF ANY
DISABILITY PLAN SPONSORED BY THE COMPANY OR ITS AFFILIATES PROVIDING BENEFITS TO
EXECUTIVE, IF THE PAYMENTS TO EXECUTIVE HEREUNDER AND THEREUNDER WOULD EXCEED
ONE HUNDRED PERCENT (100%) OF EXECUTIVE’S BASE SALARY;

 

(III)                               IF INCENTIVE COMPENSATION FOR THE PRIOR
FISCAL YEAR HAS NOT BEEN PAID, A LUMP SUM PAYMENT OF ANY INCENTIVE COMPENSATION
EXECUTIVE WOULD HAVE RECEIVED FOR SUCH YEAR BUT FOR SUCH TERMINATION OF
EMPLOYMENT, PAYABLE AS AND WHEN SUCH INCENTIVE COMPENSATION WOULD HAVE BEEN
PAYABLE UNDER SECTION 3(B);

 

(IV)                              IN LIEU OF ANY INCENTIVE COMPENSATION FOR THE
YEAR IN WHICH SUCH TERMINATION OF EMPLOYMENT OCCURS, PAYMENT OF AN AMOUNT EQUAL
TO (A) THE HIGHEST ANNUAL INCENTIVE COMPENSATION PAID TO EXECUTIVE IN RESPECT OF
THE TWO MOST RECENT FISCAL YEARS OF THE COMPANY OR, IF EXECUTIVE WAS NOT
EMPLOYED DURING THE PRIOR FISCAL YEAR, EXECUTIVE’S TARGET BONUS FOR THE
THEN-CURRENT FISCAL YEAR, BUT IN ANY EVENT NOT MORE THAN 66% OF EXECUTIVE’S BASE
SALARY AS OF THE DATE OF TERMINATION, MULTIPLIED BY (B) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF TERMINATION
AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF
TERMINATION, PAYABLE AS AND WHEN SUCH INCENTIVE COMPENSATION WOULD OTHERWISE
HAVE BEEN PAYABLE UNDER SECTION 3(B).

 

(V)                                 IF EXECUTIVE ELECTS TO CONTINUE MEDICAL
COVERAGE UNDER THE COMPANY’S GROUP HEALTH PLAN IN ACCORDANCE WITH COBRA, THE
COMPANY SHALL PAY THE MONTHLY PREMIUMS FOR SUCH COVERAGE FOR A PERIOD OF TWELVE
(12) MONTHS.

 


(D)                                 TERMINATION BY THE COMPANY FOR CAUSE;
TERMINATION BY EXECUTIVE FOR OTHER THAN GOOD REASON.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE PURSUANT TO
SECTION 5(B) OR BY EXECUTIVE FOR OTHER THAN GOOD REASON PURSUANT TO
SECTION 5(E), THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE STANDARD
TERMINATION PAYMENTS (AS DEFINED IN SECTION 6(A)).


 


(E)                                  TERMINATION BY THE COMPANY WITHOUT CAUSE OR
BY EXECUTIVE FOR GOOD REASON.  IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE PURSUANT TO SECTION 5(C) OR BY EXECUTIVE
FOR GOOD REASON PURSUANT TO SECTION 5(D), THE COMPANY SHALL PAY THE FOLLOWING
AMOUNTS, AND MAKE THE FOLLOWING OTHER BENEFITS AVAILABLE, TO EXECUTIVE:


 

(I)                                     THE STANDARD TERMINATION PAYMENTS (AS
DEFINED IN SECTION 6(A));

 

(II)                                  CONTINUED PAYMENT OF THE BASE SALARY FOR A
PERIOD OF TWELVE (12) MONTHS FOLLOWING TERMINATION;

 

(III)                               PAYMENT OF AN AMOUNT EQUAL TO THE SEVERANCE
BONUS PERCENTAGE (AS DEFINED BELOW) MULTIPLIED BY THE EXECUTIVE’S THEN-CURRENT
BASE SALARY AS SEVERANCE (THE “SEVERANCE BONUS PAY”).  FOR PURPOSES OF THIS
AGREEMENT, “SEVERANCE

 

6

--------------------------------------------------------------------------------


 

BONUS PERCENTAGE” SHALL MEAN (A) THE GREATER OF (I) EXECUTIVE’S INCENTIVE
COMPENSATION FOR THE PRIOR FISCAL YEAR DIVIDED BY EXECUTIVE’S BASE SALARY FOR
SUCH YEAR AND (II) EXECUTIVE’S INCENTIVE COMPENSATION FOR THE MOST RECENT FISCAL
YEAR ENDING MORE THAN TWELVE MONTHS PRIOR TO SUCH TERMINATION OF EMPLOYMENT,
DIVIDED BY EXECUTIVE’S BASE SALARY FOR SUCH YEAR, OR (B) IF EXECUTIVE WAS NOT
EMPLOYED DURING THE PRIOR FISCAL YEAR, EXECUTIVE’S TARGET BONUS FOR THE
THEN-CURRENT FISCAL YEAR DIVIDED BY EXECUTIVE’S THEN-CURRENT BASE SALARY;
PROVIDED, HOWEVER, THAT THE SEVERANCE BONUS PERCENTAGE SHALL NOT IN ANY EVENT BE
MORE THAN 66%.  THE SEVERANCE BONUS PAY SHALL BE PAYABLE IN EQUAL INSTALLMENTS
IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL PRACTICES DURING THE TWELVE
MONTH PERIOD FOLLOWING SUCH TERMINATION;

 

(IV)                              IF INCENTIVE COMPENSATION FOR THE PRIOR FISCAL
YEAR HAS NOT BEEN PAID, A LUMP SUM PAYMENT OF ANY INCENTIVE COMPENSATION
EXECUTIVE WOULD HAVE RECEIVED FOR SUCH YEAR BUT FOR SUCH TERMINATION OF
EMPLOYMENT, PAYABLE AS AND WHEN SUCH INCENTIVE COMPENSATION WOULD HAVE BEEN
PAYABLE UNDER SECTION 3(B);

 

(V)                                 IN LIEU OF ANY INCENTIVE COMPENSATION FOR
THE YEAR IN WHICH SUCH TERMINATION OF EMPLOYMENT OCCURS, PAYMENT OF AN AMOUNT
EQUAL TO (A) THE HIGHEST ANNUAL INCENTIVE COMPENSATION PAID TO EXECUTIVE IN
RESPECT OF THE TWO MOST RECENT FISCAL YEARS OF THE COMPANY OR, IF EXECUTIVE WAS
NOT EMPLOYED DURING THE PRIOR FISCAL YEAR, EXECUTIVE’S TARGET BONUS FOR THE
THEN-CURRENT FISCAL YEAR, BUT IN ANY EVENT NOT MORE THAN 66% OF EXECUTIVE’S BASE
SALARY AS OF THE DATE OF TERMINATION, MULTIPLIED BY (B) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF TERMINATION
AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF
TERMINATION, PAYABLE AS AND WHEN SUCH INCENTIVE COMPENSATION WOULD OTHERWISE
HAVE BEEN PAYABLE UNDER SECTION 3(B).

 

(VI)                              IF EXECUTIVE ELECTS TO CONTINUE MEDICAL
COVERAGE UNDER THE COMPANY’S GROUP HEALTH PLAN IN ACCORDANCE WITH COBRA, THE
COMPANY SHALL PAY THE MONTHLY PREMIUMS FOR SUCH COVERAGE FOR A PERIOD OF TWELVE
(12) MONTHS.

 

Notwithstanding the foregoing, if a reduction in Base Salary or other level of
compensation or benefit was a basis for Executive’s termination for Good Reason,
the Base Salary or other level of compensation in effect before such reduction
shall be used to calculate payments or benefits under this Section 6(e).

 


(F)                                    TERMINATION UPON THE EXPIRATION OF THE
TERM.  IF EITHER THE COMPANY OR THE EXECUTIVE GIVES NOTICE PURSUANT TO SECTION 1
OF AN ELECTION NOT TO FURTHER EXTEND THE TERM, THE EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE UPON THE EXPIRATION OF THE TERM.  IF EXECUTIVE’S EMPLOYMENT TERMINATES
DUE TO THE COMPANY’S ELECTION NOT TO EXTEND THE TERM, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE THE PAYMENTS AND BENEFITS PAYABLE PURSUANT TO
SECTION 6(E) FOLLOWING A TERMINATION BY THE COMPANY WITHOUT CAUSE.  IF EXECUTIVE
ELECTS NOT TO EXTEND THE TERM, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE
STANDARD TERMINATION PAYMENTS (AS DEFINED IN SECTION 6(A)).


 


(G)                                 NO OBLIGATION TO MITIGATE.  THE EXECUTIVE
SHALL HAVE NO OBLIGATION TO MITIGATE DAMAGES PURSUANT TO THIS SECTION 6, BUT
SHALL BE OBLIGATED TO PROMPTLY ADVISE

 

7

--------------------------------------------------------------------------------



 


THE COMPANY REGARDING ANY COMPENSATION EARNED OR ANY PAYMENTS THAT WILL BECOME
DUE WITH RESPECT TO SERVICES PROVIDED DURING ANY PERIOD OF CONTINUED PAYMENTS
PURSUANT TO THIS SECTION 6.  THE COMPANY’S OBLIGATION TO MAKE CONTINUED PAYMENTS
TO THE EXECUTIVE SHALL BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE
DURING THE SEVERANCE PERIOD (WITHOUT REGARD TO WHEN SUCH COMPENSATION IS PAID).


 


(H)                                 SET-OFF.  TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AMOUNTS OTHERWISE DUE THE EXECUTIVE HEREUNDER (INCLUDING, WITHOUT
LIMITATION, ANY PAYMENTS PURSUANT TO THIS SECTION 6) SHALL BE SUBJECT TO SET-OFF
WITH RESPECT TO ANY AMOUNTS THE EXECUTIVE OTHERWISE OWES THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE THEREOF.


 


(I)                                     NO OTHER BENEFITS OR COMPENSATION. 
EXCEPT AS MAY BE PROVIDED UNDER THIS AGREEMENT, UNDER ANY OTHER WRITTEN
AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY, OR UNDER THE TERMS OF ANY PLAN OR
POLICY APPLICABLE TO EXECUTIVE, EXECUTIVE SHALL HAVE NO RIGHT TO RECEIVE ANY
OTHER COMPENSATION FROM THE COMPANY, OR TO PARTICIPATE IN ANY OTHER PLAN,
ARRANGEMENT OR BENEFIT PROVIDED BY THE COMPANY, WITH RESPECT TO ANY FUTURE
PERIOD AFTER SUCH TERMINATION OR RESIGNATION.


 


(J)                                     RELEASE OF EMPLOYMENT CLAIMS; COMPLIANCE
WITH SECTION 7.  EXECUTIVE AGREES, AS A CONDITION TO RECEIPT OF ANY TERMINATION
PAYMENTS AND BENEFITS PROVIDED FOR IN SECTION 6 (OTHER THAN THE STANDARD
TERMINATION PAYMENTS), THAT EXECUTIVE WILL EXECUTE A GENERAL RELEASE AGREEMENT,
IN A FORM REASONABLY SATISFACTORY TO THE COMPANY, RELEASING ANY AND ALL CLAIMS
ARISING OUT OF EXECUTIVE’S EMPLOYMENT (OTHER THAN ENFORCEMENT OF THIS AGREEMENT)
AND EXECUTIVE WILL NOT IN THE FUTURE SEEK EMPLOYMENT AT THE COMPANY.  THE
COMPANY’S OBLIGATION TO MAKE ANY TERMINATION PAYMENTS AND BENEFITS PROVIDED FOR
IN SECTION 6 (OTHER THAN THE STANDARD TERMINATION PAYMENTS) SHALL IMMEDIATELY
CEASE IF EXECUTIVE WILLFULLY AND MATERIALLY BREACHES SECTION 7.1(A) (OTHER THAN
THE FIRST SENTENCE THEREOF), 7.1(B), 7.2 (OTHER THAN THE FIRST AND PENULTIMATE
SENTENCES OF 7.2(A)), 7.3, 7.4, OR 7.8.


 


(K)                                  CHANGE IN CONTROL.


 

(I)                                     IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE PURSUANT TO SECTION 5(C) OR BY EXECUTIVE
FOR GOOD REASON PURSUANT TO SECTION 5(D) AND THE TERMINATION OCCURS UPON OR
WITHIN TWO YEARS IMMEDIATELY FOLLOWING A “CHANGE IN CONTROL” (AS DEFINED IN
SECTION 6(K)(III)), IN LIEU OF RECEIVING THE PAYMENTS DESCRIBED IN 6(E), AND
SUBJECT TO THE PROVISIONS OF SECTION 6(J), EXECUTIVE SHALL RECEIVE A LUMP SUM
PAYMENT EQUAL TO THE SUM OF:

 

(A)                              THREE TIMES THE BASE SALARY; AND

 

(B)                                THREE TIMES THE PRODUCT OF THE SEVERANCE
BONUS PERCENTAGE (AS DEFINED IN SECTION 6(E)(III)) MULTIPLIED BY EXECUTIVE’S
THEN-CURRENT BASE SALARY;

 

(C)                                IF INCENTIVE COMPENSATION FOR THE PRIOR
FISCAL YEAR HAS NOT BEEN PAID, A LUMP SUM PAYMENT OF ANY INCENTIVE COMPENSATION
EXECUTIVE WOULD HAVE

 

8

--------------------------------------------------------------------------------


 

RECEIVED FOR SUCH YEAR BUT FOR SUCH TERMINATION OF EMPLOYMENT; AND

 

(D)                               IN LIEU OF ANY INCENTIVE COMPENSATION FOR THE
YEAR IN WHICH SUCH TERMINATION OF EMPLOYMENT OCCURS, PAYMENT OF AN AMOUNT EQUAL
TO (A) THE HIGHEST ANNUAL INCENTIVE COMPENSATION PAID TO EXECUTIVE IN RESPECT OF
THE TWO MOST RECENT FISCAL YEARS OF THE COMPANY OR, IF EXECUTIVE WAS NOT
EMPLOYED DURING THE PRIOR FISCAL YEAR, EXECUTIVE’S TARGET BONUS FOR THE
THEN-CURRENT FISCAL YEAR, BUT IN ANY EVENT NOT MORE THAN 66% OF EXECUTIVE’S BASE
SALARY AS OF THE DATE OF TERMINATION, MULTIPLIED BY (B) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF TERMINATION
AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF
TERMINATION.

 

In addition, if Executive elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, the Company shall pay the
monthly premiums for such coverage for a period of twelve (12) months following
such termination.

 

(II)                                  IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE PURSUANT TO SECTION 5(C) OR BY EXECUTIVE
FOR GOOD REASON PURSUANT TO SECTION 5(D) AND THE TERMINATION OCCURS “IN
ANTICIPATION OF A CHANGE IN CONTROL” (AS DEFINED IN SECTION 6(K)(IV)) AND THE
“CHANGE IN CONTROL” ACTUALLY OCCURS WITHIN SIX (6) MONTHS AFTER THE TERMINATION,
UNLESS THE RELEVANT FACTS AND CIRCUMSTANCES CLEARLY DEMONSTRATE THAT THE
POSSIBILITY THAT SUCH “CHANGE IN CONTROL” WOULD OCCUR WAS REMOTE AS OF THE DATE
OF SUCH TERMINATION, EXECUTIVE SHALL RECEIVE A LUMP SUM PAYMENT EQUAL TO THE SUM
OF THE AMOUNTS IN SECTION 6(K)(I), LESS ANY AMOUNTS ALREADY PAID TO EXECUTIVE
PURSUANT TO SECTION 6(E).

 

(III)                               FOR PURPOSES OF THIS SECTION 6(K), A “CHANGE
IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF:

 

(A)                              ANY “PERSON” AS DEFINED IN SECTION 3(A)(9) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND AS
USED IN SECTIONS 13(D) AND 14(D) THEREOF, INCLUDING A “GROUP” AS DEFINED IN
SECTION 13(D) OF THE EXCHANGE ACT BUT EXCLUDING SGC AND ANY SUBSIDIARY OR
AFFILIATE AND ANY EMPLOYEE BENEFIT PLAN SPONSORED OR MAINTAINED BY SGC OR ANY
SUBSIDIARY OR AFFILIATE (INCLUDING ANY TRUSTEE OF SUCH PLAN ACTING AS TRUSTEE),
DIRECTLY OR INDIRECTLY, BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
UNDER THE EXCHANGE ACT) OF SECURITIES OF SGC REPRESENTING AT LEAST 40% OF THE

 

9

--------------------------------------------------------------------------------


 

COMBINED VOTING POWER OF SGC’S THEN-OUTSTANDING SECURITIES;

 

(B)                                THE STOCKHOLDERS OF SGC APPROVE A MERGER,
CONSOLIDATION, RECAPITALIZATION, OR REORGANIZATION OF SGC, OR A REVERSE STOCK
SPLIT OF ANY CLASS OF VOTING SECURITIES OF SGC, OR THE CONSUMMATION OF ANY SUCH
TRANSACTION IF STOCKHOLDER APPROVAL IS NOT OBTAINED, OTHER THAN ANY SUCH
TRANSACTION WHICH WOULD RESULT IN AT LEAST 60% OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF SGC OR THE SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH TRANSACTION BEING BENEFICIALLY OWNED BY PERSONS WHO
TOGETHER BENEFICIALLY OWNED AT LEAST 80% OF THE COMBINED VOTING POWER OF THE
VOTING SECURITIES OF SGC OUTSTANDING IMMEDIATELY PRIOR TO SUCH TRANSACTION;
PROVIDED THAT, FOR PURPOSES OF THIS SECTION 6(K)(III)(B), SUCH CONTINUITY OF
OWNERSHIP (AND PRESERVATION OF RELATIVE VOTING POWER) SHALL BE DEEMED TO BE
SATISFIED IF THE FAILURE TO MEET SUCH 60% THRESHOLD IS DUE SOLELY TO THE
ACQUISITION OF VOTING SECURITIES BY AN EMPLOYEE BENEFIT PLAN OF SGC OR SUCH
SURVIVING ENTITY OR OF ANY SUBSIDIARY OF SGC OR SUCH SURVIVING ENTITY;

 

(C)                                THE STOCKHOLDERS OF SGC OR THE COMPANY, AS
APPLICABLE, APPROVE A PLAN OF COMPLETE LIQUIDATION OF SGC OR THE COMPANY, AN
AGREEMENT FOR THE SALE OR DISPOSITION BY SGC OR THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (OR ANY TRANSACTION HAVING A SIMILAR EFFECT), OR
SGC SELLS ALL OR SUBSTANTIALLY ALL OF THE STOCK OF THE COMPANY TO ANY PERSON OR
ENTITY OTHER THAN AN AFFILIATE OF SGC; OR

 

(D)                               DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD, TOGETHER
WITH ANY NEW DIRECTOR (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO HAS
ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN
SUBSECTION (A), (B), OR (C) HEREOF) WHOSE ELECTION BY THE BOARD OF DIRECTORS OF
SGC OR NOMINATION FOR ELECTION BY SGC’S STOCKHOLDERS WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE
DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR
ELECTION WAS PREVIOUSLY SO APPROVED (THE

 

10

--------------------------------------------------------------------------------

 

“CONTINUING DIRECTORS”), CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD OF DIRECTORS OF SGC.

 

(IV)                              FOR PURPOSES OF THIS SECTION 6(K), A
TERMINATION SHALL BE CONSIDERED “IN ANTICIPATION OF A CHANGE IN CONTROL” IF THE
TERMINATION OCCURS AFTER:

 

(A)                              THE ISSUANCE OF A PROXY STATEMENT BY SGC WITH
RESPECT TO AN ELECTION OF DIRECTORS FOR WHICH THERE IS PROPOSED ONE OR MORE
DIRECTORS WHO ARE NOT RECOMMENDED BY THE BOARD OF DIRECTORS OF SGC OR ITS
NOMINATING COMMITTEE, WHERE THE ELECTION OF SUCH PROPOSED DIRECTOR OR DIRECTORS
WOULD RESULT IN A “CHANGE IN CONTROL”; OR

 

(B)                                THE ANNOUNCEMENT BY ANY PERSON OF AN
INTENTION TO TAKE ACTIONS WHICH MIGHT REASONABLY RESULT IN A “CHANGE IN
CONTROL,”

 

and the “Change in Control” actually occurs within six (6) months after the
termination unless the relevant facts and circumstances clearly demonstrate that
the possibility that a “Change in Control” would occur was remote as of the date
of such termination.

 

(V)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 6(K), PAYMENTS PURSUANT TO SUBSECTIONS (I) AND (II) HEREOF SHALL BE
REDUCED BY THE AMOUNT NECESSARY TO ENSURE THAT THE AGGREGATE COMPENSATION TO BE
RECEIVED BY THE EXECUTIVE IN CONNECTION WITH SUCH CHANGE IN CONTROL DOES NOT
CONSTITUTE A “PARACHUTE PAYMENT,” AS SUCH TERM IS DEFINED IN 26 U.S.C. § 280G.

 


7.                                       NONCOMPETITION; NONSOLICITATION;
NONDISCLOSURE; ETC.


 


7.1                       NONCOMPETITION; NONSOLICITATION.


 


(A)                                  EXECUTIVE ACKNOWLEDGES THE HIGHLY
COMPETITIVE NATURE OF THE COMPANY’S BUSINESS AND THAT ACCESS TO THE COMPANY’S
CONFIDENTIAL RECORDS AND PROPRIETARY INFORMATION RENDERS EXECUTIVE SPECIAL AND
UNIQUE WITHIN THE COMPANY’S INDUSTRY.  IN CONSIDERATION OF THE AMOUNTS THAT MAY
HEREAFTER BE PAID TO EXECUTIVE PURSUANT TO THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, SECTIONS 3, 4 AND 6), EXECUTIVE AGREES THAT DURING THE TERM
(INCLUDING ANY EXTENSIONS THEREOF) AND DURING THE COVERED TIME (AS DEFINED IN
SECTION 7.1(E)), EXECUTIVE, ALONE OR WITH OTHERS, WILL NOT, DIRECTLY OR
INDIRECTLY, ENGAGE (AS OWNER, INVESTOR, PARTNER, STOCKHOLDER, EMPLOYER,
EMPLOYEE, CONSULTANT, ADVISOR, DIRECTOR OR OTHERWISE) IN ANY COMPETING
BUSINESS.  FOR PURPOSES OF THIS SECTION 7, “COMPETING BUSINESS” SHALL MEAN ANY
BUSINESS (I) INVOLVING DESIGN AND PRODUCTION OF INSTANT LOTTERY TICKETS AND THE
MANAGEMENT OF RELATED MARKETING AND DISTRIBUTION PROGRAMS, MANUFACTURE, SALE,
OPERATION OR MANAGEMENT OF ON-LINE LOTTERY SYSTEMS (LOTTO-TYPE GAMES),
DEVELOPMENT AND COMMERCIALIZATION OF LICENSED AND OTHER PROPRIETARY GAME
ENTERTAINMENT FOR ALL LOTTERY PRODUCT CHANNELS, PROVISION OF WAGERING (WHETHER
PARI-MUTUEL (POOLED) OR OTHERWISE) AND VENUE MANAGEMENT SERVICES FOR

 

11

--------------------------------------------------------------------------------



 


RACETRACKS AND OFF-TRACK BETTING FACILITIES; PRODUCTION OF PREPAID CELLULAR
PHONE CARDS, OR ANY OTHER BUSINESS IN WHICH THE COMPANY OR ITS AFFILIATES IS
THEN OR WAS WITHIN THE PREVIOUS TWENTY-FOUR MONTHS ENGAGED OR IN WHICH THE
COMPANY, TO EXECUTIVE’S KNOWLEDGE, INTENDS TO ENGAGE DURING THE TERM OR THE
COVERED TIME (AS DEFINED BELOW); (II) IN WHICH THE EXECUTIVE WAS ENGAGED OR
INVOLVED (WHETHER IN AN EXECUTIVE OR SUPERVISORY CAPACITY OR OTHERWISE) ON
BEHALF OF THE COMPANY OR WITH RESPECT TO WHICH THE EXECUTIVE HAS OBTAINED
PROPRIETARY OR CONFIDENTIAL INFORMATION; AND (III) ANYWHERE IN THE UNITED STATES
OR IN ANY OTHER GEOGRAPHIC AREA IN WHICH SUCH BUSINESS WAS CONDUCTED OR PLANNED
TO BE CONDUCTED BY THE COMPANY.


 


(B)                                 IN FURTHER CONSIDERATION OF THE AMOUNTS THAT
MAY HEREAFTER BE PAID TO EXECUTIVE PURSUANT TO THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, SECTIONS 3, 4 AND 6), EXECUTIVE AGREES THAT DURING THE TERM
(INCLUDING ANY EXTENSIONS THEREOF) AND DURING THE COVERED TIME EXECUTIVE SHALL
NOT, DIRECTLY OR INDIRECTLY, (I) SOLICIT OR ATTEMPT TO INDUCE ANY OF THE
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES OF THE COMPANY TO TERMINATE
HIS, HER, OR ITS RELATIONSHIP WITH THE COMPANY; (II) SOLICIT OR ATTEMPT TO
INDUCE ANY OF THE EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES OF THE
COMPANY TO BECOME EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES OF ANY OTHER
PERSON OR ENTITY; (III) SOLICIT OR ATTEMPT TO INDUCE ANY CUSTOMER, VENDOR OR
DISTRIBUTOR OF THE COMPANY TO CURTAIL OR CANCEL ANY BUSINESS WITH THE COMPANY;
OR (IV) HIRE ANY PERSON WHO, TO EXECUTIVE’S ACTUAL KNOWLEDGE, IS, OR WAS WITHIN
180 DAYS PRIOR TO SUCH HIRING, AN EMPLOYEE OF THE COMPANY.


 


(C)                                  DURING THE TERM (INCLUDING ANY EXTENSIONS
THEREOF) AND DURING THE COVERED TIME, EXECUTIVE AGREES THAT UPON THE EARLIER OF
EXECUTIVE’S (I) NEGOTIATING WITH ANY COMPETITOR (AS DEFINED BELOW) CONCERNING
THE POSSIBLE EMPLOYMENT OF EXECUTIVE BY THE COMPETITOR, (II) RESPONDING TO
(OTHER THAN FOR THE PURPOSE OF DECLINING) AN OFFER OF EMPLOYMENT FROM A
COMPETITOR, OR (III) BECOMING EMPLOYED BY A COMPETITOR, (X) EXECUTIVE WILL
PROVIDE COPIES OF SECTION 7 OF THIS AGREEMENT TO THE COMPETITOR, AND (Y) IN THE
CASE OF ANY CIRCUMSTANCE DESCRIBED IN (III) ABOVE OCCURRING DURING THE COVERED
TIME, AND IN THE CASE OF ANY CIRCUMSTANCE DESCRIBED IN (I) OR (II) ABOVE
OCCURRING DURING THE TERM OR DURING THE COVERED TIME, EXECUTIVE WILL PROMPTLY
PROVIDE NOTICE TO THE COMPANY OF SUCH CIRCUMSTANCES.  EXECUTIVE FURTHER AGREES
THAT THE COMPANY MAY PROVIDE NOTICE TO A COMPETITOR OF EXECUTIVE’S OBLIGATIONS
UNDER THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, “COMPETITOR” SHALL MEAN
ANY ENTITY (OTHER THAN THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES) THAT
ENGAGES, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES IN ANY COMPETING BUSINESS.


 


(D)                                 EXECUTIVE UNDERSTANDS THAT THE RESTRICTIONS
IN THIS SECTION 7.1 MAY LIMIT EXECUTIVE’S ABILITY TO EARN A LIVELIHOOD IN A
BUSINESS SIMILAR TO THE BUSINESS OF THE COMPANY BUT NEVERTHELESS AGREES AND
ACKNOWLEDGES THAT THE CONSIDERATION PROVIDED UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, SECTIONS 3, 4 AND 6) IS SUFFICIENT TO JUSTIFY SUCH
RESTRICTIONS.  IN CONSIDERATION THEREOF AND IN LIGHT OF EXECUTIVE’S EDUCATION,
SKILLS AND ABILITIES, EXECUTIVE AGREES THAT EXECUTIVE WILL NOT ASSERT IN ANY
FORUM THAT SUCH RESTRICTIONS PREVENT EXECUTIVE FROM EARNING A LIVING OR
OTHERWISE SHOULD BE HELD VOID OR UNENFORCEABLE.

 

12

--------------------------------------------------------------------------------



 


(E)                                  FOR PURPOSES OF THIS SECTION 7.1, “COVERED
TIME” SHALL MEAN THE PERIOD BEGINNING ON THE DATE OF TERMINATION OF EXECUTIVE’S
EMPLOYMENT (THE “DATE OF TERMINATION”) AND ENDING TWELVE MONTHS AFTER THE DATE
OF TERMINATION.


 


7.2                       PROPRIETARY INFORMATION; INVENTIONS.


 


(A)                                  EXECUTIVE ACKNOWLEDGES THAT DURING THE
COURSE OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY EXECUTIVE NECESSARILY WILL
HAVE (AND DURING ANY EMPLOYMENT BY THE COMPANY PRIOR TO THE TERM HAS HAD) ACCESS
TO AND MAKE USE OF PROPRIETARY INFORMATION AND CONFIDENTIAL RECORDS OF THE
COMPANY.  EXECUTIVE COVENANTS THAT EXECUTIVE SHALL NOT DURING THE TERM OR AT ANY
TIME THEREAFTER, DIRECTLY OR INDIRECTLY, USE FOR EXECUTIVE’S OWN PURPOSE OR FOR
THE BENEFIT OF ANY PERSON OR ENTITY OTHER THAN THE COMPANY, NOR OTHERWISE
DISCLOSE TO ANY INDIVIDUAL OR ENTITY, ANY SUCH PROPRIETARY INFORMATION, UNLESS
SUCH DISCLOSURE HAS BEEN AUTHORIZED IN WRITING BY THE COMPANY OR IS OTHERWISE
REQUIRED BY LAW.  THE TERM “PROPRIETARY INFORMATION” MEANS:  (I) THE SOFTWARE
PRODUCTS, PROGRAMS, APPLICATIONS, AND PROCESSES UTILIZED BY THE COMPANY;
(II) THE NAME AND/OR ADDRESS OF ANY CUSTOMER OR VENDOR OF THE COMPANY OR ANY
INFORMATION CONCERNING THE TRANSACTIONS OR RELATIONS OF ANY CUSTOMER OR VENDOR
OF THE COMPANY WITH THE COMPANY; (III) ANY INFORMATION CONCERNING ANY PRODUCT,
TECHNOLOGY, OR PROCEDURE EMPLOYED BY THE COMPANY BUT NOT GENERALLY KNOWN TO ITS
CUSTOMERS OR VENDORS OR COMPETITORS, OR UNDER DEVELOPMENT BY OR BEING TESTED BY
THE COMPANY BUT NOT AT THE TIME OFFERED GENERALLY TO CUSTOMERS OR VENDORS;
(IV) ANY INFORMATION RELATING TO THE COMPANY’S COMPUTER SOFTWARE, COMPUTER
SYSTEMS, PRICING OR MARKETING METHODS, SALES MARGINS, COST OF GOODS, COST OF
MATERIAL, CAPITAL STRUCTURE, OPERATING RESULTS, BORROWING ARRANGEMENTS OR
BUSINESS PLANS; (V) ANY INFORMATION IDENTIFIED AS CONFIDENTIAL OR PROPRIETARY IN
ANY LINE OF BUSINESS ENGAGED IN BY THE COMPANY; (VI) ANY INFORMATION THAT, TO
EXECUTIVE’S ACTUAL KNOWLEDGE, THE COMPANY ORDINARILY MAINTAINS AS CONFIDENTIAL
OR PROPRIETARY; (VII) ANY BUSINESS PLANS, BUDGETS, ADVERTISING OR MARKETING
PLANS; (VIII) ANY INFORMATION CONTAINED IN ANY OF THE COMPANY’S WRITTEN OR ORAL
POLICIES AND PROCEDURES OR MANUALS; (IX) ANY INFORMATION BELONGING TO CUSTOMERS,
VENDORS OR ANY OTHER PERSON OR ENTITY WHICH THE COMPANY, TO EXECUTIVE’S ACTUAL
KNOWLEDGE, HAS AGREED TO HOLD IN CONFIDENCE; AND (X) ALL WRITTEN, GRAPHIC,
ELECTRONIC DATA AND OTHER MATERIAL CONTAINING ANY OF THE FOREGOING.  EXECUTIVE
ACKNOWLEDGES THAT INFORMATION THAT IS NOT NOVEL OR COPYRIGHTED OR PATENTED MAY
NONETHELESS BE PROPRIETARY INFORMATION.  THE TERM “PROPRIETARY INFORMATION”
SHALL NOT INCLUDE INFORMATION GENERALLY KNOWN OR AVAILABLE TO THE PUBLIC OR
GENERALLY KNOWN OR AVAILABLE TO THE INDUSTRY OR INFORMATION THAT BECOMES
AVAILABLE TO EXECUTIVE ON AN UNRESTRICTED, NON-CONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE COMPANY OR ITS DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS (WITHOUT
BREACH OF ANY OBLIGATION OF CONFIDENTIALITY OF WHICH EXECUTIVE HAS ACTUAL
KNOWLEDGE AT THE TIME OF THE RELEVANT DISCLOSURE BY EXECUTIVE).


 


(B)                                 EXECUTIVE AGREES THAT ALL PROCESSES,
TECHNOLOGIES AND INVENTIONS (COLLECTIVELY, “INVENTIONS”), INCLUDING NEW
CONTRIBUTIONS, IMPROVEMENTS, IDEAS AND DISCOVERIES, WHETHER PATENTABLE OR NOT,
CONCEIVED, DEVELOPED, INVENTED OR MADE BY EXECUTIVE DURING THE TERM (AND DURING
ANY EMPLOYMENT BY THE COMPANY PRIOR TO THE TERM) SHALL BELONG TO THE COMPANY,
PROVIDED THAT SUCH INVENTIONS GREW OUT OF THE EXECUTIVE’S WORK WITH THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, ARE RELATED IN

 

13

--------------------------------------------------------------------------------



 


ANY MANNER TO THE BUSINESS (COMMERCIAL OR EXPERIMENTAL) OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES OR ARE CONCEIVED OR MADE ON THE COMPANY’S TIME OR
WITH THE USE OF THE COMPANY’S FACILITIES OR MATERIALS.  EXECUTIVE SHALL FURTHER:
(I) PROMPTLY DISCLOSE SUCH INVENTIONS TO THE COMPANY; (II) ASSIGN TO THE
COMPANY, WITHOUT ADDITIONAL COMPENSATION, ALL PATENT AND OTHER RIGHTS TO SUCH
INVENTIONS FOR THE UNITED STATES AND FOREIGN COUNTRIES; (III) SIGN ALL PAPERS
NECESSARY TO CARRY OUT THE FOREGOING; AND (IV) GIVE TESTIMONY IN SUPPORT OF THE
EXECUTIVE’S INVENTORSHIP.  IF ANY INVENTION IS DESCRIBED IN A PATENT APPLICATION
OR IS DISCLOSED TO THIRD PARTIES, DIRECTLY OR INDIRECTLY, BY THE EXECUTIVE
WITHIN TWO YEARS AFTER THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE
COMPANY, IT IS TO BE PRESUMED THAT THE INVENTION WAS CONCEIVED OR MADE DURING
THE TERM.  EXECUTIVE AGREES THAT EXECUTIVE WILL NOT ASSERT ANY RIGHTS TO ANY
INVENTION AS HAVING BEEN MADE OR ACQUIRED BY EXECUTIVE PRIOR TO THE DATE OF THIS
AGREEMENT, EXCEPT FOR INVENTIONS, IF ANY, DISCLOSED IN EXHIBIT A TO THIS
AGREEMENT.


 


7.3                       CONFIDENTIALITY AND SURRENDER OF RECORDS.  EXECUTIVE
SHALL NOT DURING THE TERM OR AT ANY TIME THEREAFTER (IRRESPECTIVE OF THE
CIRCUMSTANCES UNDER WHICH EXECUTIVE’S EMPLOYMENT BY THE COMPANY TERMINATES),
EXCEPT AS REQUIRED BY LAW, DIRECTLY OR INDIRECTLY PUBLISH, MAKE KNOWN OR IN ANY
FASHION DISCLOSE ANY CONFIDENTIAL RECORDS TO, OR PERMIT ANY INSPECTION OR
COPYING OF CONFIDENTIAL RECORDS BY, ANY INDIVIDUAL OR ENTITY OTHER THAN IN THE
COURSE OF SUCH INDIVIDUAL’S OR ENTITY’S EMPLOYMENT OR RETENTION BY THE COMPANY,
NOR SHALL EXECUTIVE RETAIN, AND WILL DELIVER PROMPTLY TO THE COMPANY, ANY OF THE
SAME FOLLOWING TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER FOR ANY REASON OR
UPON REQUEST BY THE COMPANY.  FOR PURPOSES HEREOF, “CONFIDENTIAL RECORDS” MEANS
THOSE PORTIONS OF CORRESPONDENCE, MEMORANDA, FILES, MANUALS, BOOKS, LISTS,
FINANCIAL, OPERATING OR MARKETING RECORDS, MAGNETIC TAPE, OR ELECTRONIC OR OTHER
MEDIA OR EQUIPMENT OF ANY KIND IN EXECUTIVE’S POSSESSION OR UNDER EXECUTIVE’S
CONTROL OR ACCESSIBLE TO EXECUTIVE WHICH CONTAIN ANY PROPRIETARY INFORMATION. 
ALL CONFIDENTIAL RECORDS SHALL BE AND REMAIN THE SOLE PROPERTY OF THE COMPANY
DURING THE TERM AND THEREAFTER.


 


7.4                       NONDISPARAGEMENT.  EXECUTIVE SHALL NOT, DURING THE
TERM AND THEREAFTER, DISPARAGE IN ANY MATERIAL RESPECT THE COMPANY, ANY
AFFILIATE OF THE COMPANY, ANY OF THEIR RESPECTIVE BUSINESSES, ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS OR EMPLOYEES, OR THE REPUTATION OF ANY OF THE
FOREGOING PERSONS OR ENTITIES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
AGREEMENT SHALL PRECLUDE EXECUTIVE FROM MAKING TRUTHFUL STATEMENTS THAT ARE
REQUIRED BY APPLICABLE LAW, REGULATION OR LEGAL PROCESS.


 


7.5                       NO OTHER OBLIGATIONS.  EXECUTIVE REPRESENTS THAT
EXECUTIVE IS NOT PRECLUDED OR LIMITED IN EXECUTIVE’S ABILITY TO UNDERTAKE OR
PERFORM THE DUTIES DESCRIBED HEREIN BY ANY CONTRACT, AGREEMENT OR RESTRICTIVE
COVENANT.  EXECUTIVE COVENANTS THAT EXECUTIVE SHALL NOT EMPLOY THE TRADE SECRETS
OR PROPRIETARY INFORMATION OF ANY OTHER PERSON IN CONNECTION WITH EXECUTIVE’S
EMPLOYMENT BY THE COMPANY WITHOUT SUCH PERSON’S AUTHORIZATION.


 


7.6                       FORFEITURE OF OUTSTANDING OPTIONS.  THE PROVISIONS OF
SECTION 6 NOTWITHSTANDING, IF EXECUTIVE WILLFULLY AND MATERIALLY FAILS TO COMPLY
WITH ANY RESTRICTIVE COVENANT UNDER SECTION 7.1(A) (OTHER THAN THE FIRST
SENTENCE THEREOF), 7.1(B), 7.2 (OTHER THAN THE FIRST SENTENCE OF 7.2(A)), 7.3,
7.4, OR 7.8, ALL OPTIONS (WHETHER GRANTED PRIOR TO,

 

14

--------------------------------------------------------------------------------



 


CONTEMPORANEOUS WITH, OR SUBSEQUENT TO THIS AGREEMENT) TO PURCHASE COMMON STOCK
GRANTED BY THE COMPANY AND HELD BY EXECUTIVE OR A TRANSFEREE OF EXECUTIVE SHALL
BE IMMEDIATELY FORFEITED AND CANCELLED.


 


7.7                       ENFORCEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT,
BY VIRTUE OF EXECUTIVE’S POSITION, SERVICES AND ACCESS TO AND USE OF
CONFIDENTIAL RECORDS AND PROPRIETARY INFORMATION, ANY VIOLATION BY EXECUTIVE OF
ANY OF THE UNDERTAKINGS CONTAINED IN THIS SECTION 7 WOULD CAUSE THE COMPANY
IMMEDIATE, SUBSTANTIAL AND IRREPARABLE INJURY FOR WHICH IT HAS NO ADEQUATE
REMEDY AT LAW.  ACCORDINGLY, EXECUTIVE AGREES AND CONSENTS TO THE ENTRY OF AN
INJUNCTION OR OTHER EQUITABLE RELIEF BY A COURT OF COMPETENT JURISDICTION
RESTRAINING ANY VIOLATION OR THREATENED VIOLATION OF ANY UNDERTAKING CONTAINED
IN THIS SECTION 7.  EXECUTIVE WAIVES POSTING OF ANY BOND OTHERWISE NECESSARY TO
SECURE SUCH INJUNCTION OR OTHER EQUITABLE RELIEF.  RIGHTS AND REMEDIES PROVIDED
FOR IN THIS SECTION 7 ARE CUMULATIVE AND SHALL BE IN ADDITION TO RIGHTS AND
REMEDIES OTHERWISE AVAILABLE TO THE PARTIES HEREUNDER OR UNDER ANY OTHER
AGREEMENT OR APPLICABLE LAW.


 


7.8                       COOPERATION WITH REGARD TO LITIGATION.  EXECUTIVE
AGREES TO COOPERATE REASONABLY WITH THE COMPANY, DURING THE TERM AND THEREAFTER
(INCLUDING FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON), BY
BEING AVAILABLE TO TESTIFY ON BEHALF OF THE COMPANY IN ANY ACTION, SUIT, OR
PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE.  IN
ADDITION, EXCEPT TO THE EXTENT THAT EXECUTIVE HAS OR INTENDS TO ASSERT IN GOOD
FAITH AN INTEREST OR POSITION ADVERSE TO OR INCONSISTENT WITH THE INTEREST OR
POSITION OF THE COMPANY, EXECUTIVE AGREES TO COOPERATE REASONABLY WITH THE
COMPANY, DURING THE TERM AND THEREAFTER (INCLUDING FOLLOWING EXECUTIVE’S
TERMINATION OF EMPLOYMENT FOR ANY REASON), TO ASSIST THE COMPANY IN ANY SUCH
ACTION, SUIT, OR PROCEEDING BY PROVIDING INFORMATION AND MEETING AND CONSULTING
WITH THE BOARD OR ITS REPRESENTATIVES OR COUNSEL, OR REPRESENTATIVES OR COUNSEL
TO THE COMPANY, IN EACH CASE, AS REASONABLY REQUESTED BY THE COMPANY.  THE
COMPANY AGREES TO PAY (OR REIMBURSE, IF ALREADY PAID BY EXECUTIVE) ALL
REASONABLE EXPENSES ACTUALLY INCURRED IN CONNECTION WITH EXECUTIVE’S COOPERATION
AND ASSISTANCE INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS
OF COUNSEL, IF ANY, CHOSEN BY EXECUTIVE IF EXECUTIVE REASONABLY DETERMINES IN
GOOD FAITH, ON THE ADVICE OF COUNSEL, THAT THE COMPANY’S COUNSEL MAY NOT
ETHICALLY REPRESENT EXECUTIVE IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING
DUE TO ACTUAL OR POTENTIAL CONFLICTS OF INTERESTS.


 


7.9                       SURVIVAL.  THE PROVISIONS OF THIS SECTION 7 SHALL
SURVIVE THE TERMINATION OF THE TERM AND ANY TERMINATION OR EXPIRATION OF THIS
AGREEMENT.


 


7.10                 COMPANY.  FOR PURPOSES OF THIS SECTION 7, REFERENCES TO THE
“COMPANY” SHALL INCLUDE BOTH THE COMPANY AND EACH SUBSIDIARY AND/OR AFFILIATE OF
THE COMPANY.


 


8.                                       INDEMNIFICATION.  DURING THE TERM OF
THIS AGREEMENT AND ALL PERIODS AFTER THE EXPIRATION OF THIS AGREEMENT OR
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE COMPANY SHALL
INDEMNIFY EXECUTIVE TO THE FULL EXTENT PERMITTED UNDER THE COMPANY’S CERTIFICATE
OF INCORPORATION OR BY-LAWS AND PURSUANT TO ANY OTHER AGREEMENTS OR POLICIES IN
EFFECT FROM TIME TO TIME.  TO THE EXTENT PERMITTED UNDER THE COMPANY’S
CERTIFICATE OF INCORPORATION AND BY-LAWS AND APPLICABLE LAW, THE COMPANY SHALL
ADVANCE

 

15

--------------------------------------------------------------------------------


 


EXPENSES FOR WHICH INDEMNIFICATION MAY BE CLAIMED AS SUCH EXPENSES ARE INCURRED,
SUBJECT TO ANY REQUIREMENT THAT EXECUTIVE PROVIDE AN UNDERTAKING TO REPAY SUCH
ADVANCES IF IT IS ULTIMATELY DETERMINED THAT EXECUTIVE IS NOT ENTITLED TO
INDEMNIFICATION; PROVIDED, HOWEVER, THAT ANY DETERMINATION REQUIRED TO BE MADE
WITH RESPECT TO WHETHER EXECUTIVE’S CONDUCT COMPLIES WITH THE STANDARDS REQUIRED
TO BE MET AS A CONDITION OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER
APPLICABLE LAW AND THE COMPANY’S CERTIFICATE OF INCORPORATION, BY-LAWS, OR OTHER
AGREEMENT, SHALL BE MADE BY INDEPENDENT COUNSEL MUTUALLY ACCEPTABLE TO EXECUTIVE
AND THE COMPANY (EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY LAW).  ANY PROVISION
CONTAINED HEREIN NOTWITHSTANDING, THIS AGREEMENT SHALL NOT LIMIT OR REDUCE, AND
THE COMPANY HEREBY AGREES TO PROVIDE TO EXECUTIVE, ANY AND ALL RIGHTS TO
INDEMNIFICATION EXECUTIVE WOULD OTHERWISE HAVE, TO THE FULL EXTENT PERMITTED
UNDER APPLICABLE LAW.  IN ADDITION, THE COMPANY WILL MAINTAIN DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE IN EFFECT AND COVERING ACTS AND OMISSIONS OF
EXECUTIVE.  FOR PURPOSES OF THIS SECTION 8, REFERENCES TO THE “COMPANY” SHALL
INCLUDE BOTH THE COMPANY AND EACH OF ITS SUBSIDIARIES AND/OR AFFILIATE FOR WHICH
EXECUTIVE HAS ACTED, ACTS OR WILL IN THE FUTURE ACT IN ANY CAPACITY.  THE
PROVISIONS OF THIS SECTION 8 SHALL SURVIVE THE TERMINATION OF THE TERM AND ANY
TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


9.                                       NOTICES.  WHENEVER UNDER THIS AGREEMENT
IT BECOMES NECESSARY TO GIVE NOTICE, SUCH NOTICE SHALL BE IN WRITING, SIGNED BY
THE PARTY OR PARTIES GIVING OR MAKING THE SAME, AND SHALL BE SERVED ON THE
PERSON OR PERSONS FOR WHOM IT IS INTENDED OR WHO SHOULD BE ADVISED OR NOTIFIED,
BY FEDERAL EXPRESS OR OTHER SIMILAR OVERNIGHT SERVICE OR BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID AND ADDRESSED TO SUCH
PARTY AT THE ADDRESS SET FORTH BELOW OR AT SUCH OTHER ADDRESS AS MAY BE
DESIGNATED BY SUCH PARTY BY LIKE NOTICE:


 

To the Company:

 

Scientific Games Corporation
750 Lexington Avenue
New York, N.Y.  10022
Attention: General Counsel

 

To Executive:

 

Steven W. Beason
Scientific Games International, Inc.
1500 Bluegrass Lakes Parkway
Alpharetta, GA  30004

 


10.                                 ASSIGNABILITY; BINDING EFFECT.  NEITHER THIS
AGREEMENT NOR THE RIGHTS OR OBLIGATIONS HEREUNDER OF THE PARTIES HERETO SHALL BE
TRANSFERABLE OR ASSIGNABLE BY EXECUTIVE, EXCEPT IN ACCORDANCE WITH THE LAWS OF
DESCENT AND DISTRIBUTION AND AS SPECIFIED BELOW.  THE COMPANY MAY ASSIGN THIS
AGREEMENT AND THE COMPANY’S RIGHTS AND OBLIGATIONS HEREUNDER, AND SHALL ASSIGN
THIS AGREEMENT AND SUCH RIGHTS AND OBLIGATIONS, TO ANY SUCCESSOR (AS HEREINAFTER
DEFINED) WHICH, BY OPERATION OF LAW OR OTHERWISE, CONTINUES

 

16

--------------------------------------------------------------------------------



 


TO CARRY ON SUBSTANTIALLY THE BUSINESS OF THE COMPANY (OR A BUSINESS UNIT OF THE
COMPANY FOR WHICH EXECUTIVE PROVIDED SERVICES) PRIOR TO THE EVENT OF SUCCESSION,
AND THE COMPANY SHALL, AS A CONDITION OF THE SUCCESSION, REQUIRE SUCH SUCCESSOR
TO AGREE IN WRITING TO ASSUME THE COMPANY’S OBLIGATIONS AND BE BOUND BY THIS
AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, “SUCCESSOR” SHALL MEAN ANY PERSON
THAT SUCCEEDS TO, OR HAS THE PRACTICAL ABILITY TO CONTROL, THE COMPANY’S
BUSINESS DIRECTLY OR INDIRECTLY, BY MERGER OR CONSOLIDATION, BY PURCHASE OR
OWNERSHIP OF VOTING SECURITIES OF THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS OR THOSE RELATING TO A PARTICULAR BUSINESS UNIT OF THE COMPANY TO WHICH
EXECUTIVE PROVIDES SERVICES, OR OTHERWISE.  THE COMPANY MAY ALSO ASSIGN THIS
AGREEMENT AND THE COMPANY’S RIGHTS AND OBLIGATIONS HEREUNDER TO ANY AFFILIATE OF
THE COMPANY, PROVIDED THAT UPON ANY SUCH ASSIGNMENT THE COMPANY SHALL REMAIN
LIABLE FOR THE OBLIGATIONS TO EXECUTIVE HEREUNDER.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF EXECUTIVE, EXECUTIVE’S HEIRS,
EXECUTORS, ADMINISTRATORS, AND BENEFICIARIES, AND SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


11.                                 COMPLETE UNDERSTANDING; AMENDMENT; WAIVER. 
THIS AGREEMENT CONSTITUTES THE COMPLETE UNDERSTANDING BETWEEN THE PARTIES WITH
RESPECT TO THE EMPLOYMENT OF EXECUTIVE AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS
AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF, AND NO STATEMENT, REPRESENTATION, WARRANTY OR
COVENANT HAS BEEN MADE BY EITHER PARTY WITH RESPECT THERETO EXCEPT AS EXPRESSLY
SET FORTH HEREIN. EXHIBIT B LISTS ALL EXISTING AGREEMENTS AND UNDERSTANDINGS
WHICH SHALL BE TERMINATED AS OF THE EFFECTIVE DATE.  THIS AGREEMENT SHALL NOT BE
MODIFIED, AMENDED OR TERMINATED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY EACH OF
THE PARTIES.  ANY WAIVER OF ANY TERM OR PROVISION HEREOF, OR OF THE APPLICATION
OF ANY SUCH TERM OR PROVISION TO ANY CIRCUMSTANCES, SHALL BE IN WRITING SIGNED
BY THE PARTY CHARGED WITH GIVING SUCH WAIVER.  WAIVER BY EITHER PARTY OF ANY
BREACH HEREUNDER BY THE OTHER PARTY SHALL NOT OPERATE AS A WAIVER OF ANY OTHER
BREACH, WHETHER SIMILAR TO OR DIFFERENT FROM THE BREACH WAIVED.  NO DELAY BY
EITHER PARTY IN THE EXERCISE OF ANY RIGHTS OR REMEDIES SHALL OPERATE AS A WAIVER
THEREOF, AND NO SINGLE OR PARTIAL EXERCISE BY EITHER PARTY OF ANY SUCH RIGHT OR
REMEDY SHALL PRECLUDE OTHER OR FURTHER EXERCISE THEREOF.


 


12.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION OF ANY SUCH PROVISION TO ANY PERSON OR
CIRCUMSTANCES SHALL BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE
INVALID OR UNENFORCEABLE TO ANY EXTENT, THE REMAINDER OF THIS AGREEMENT, OR THE
APPLICATION OF SUCH PROVISION TO SUCH PERSON OR CIRCUMSTANCES OTHER THAN THOSE
TO WHICH IT IS SO DETERMINED TO BE INVALID OR UNENFORCEABLE, SHALL NOT BE
AFFECTED THEREBY, AND EACH PROVISION HEREOF SHALL BE ENFORCED TO THE FULLEST
EXTENT PERMITTED BY LAW.  IF ANY PROVISION OF THIS AGREEMENT, OR ANY PART
THEREOF, IS HELD TO BE INVALID OR UNENFORCEABLE BECAUSE OF THE SCOPE OR DURATION
OF OR THE AREA COVERED BY SUCH PROVISION, THE PARTIES HERETO AGREE THAT THE
COURT MAKING SUCH DETERMINATION SHALL REDUCE THE SCOPE, DURATION AND/OR AREA OF
SUCH PROVISION (AND SHALL SUBSTITUTE APPROPRIATE PROVISIONS FOR ANY SUCH INVALID
OR UNENFORCEABLE PROVISIONS) IN ORDER TO MAKE SUCH PROVISION ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW AND/OR SHALL DELETE SPECIFIC WORDS AND PHRASES,
AND SUCH MODIFIED PROVISION SHALL THEN BE ENFORCEABLE AND SHALL BE ENFORCED. 
THE PARTIES HERETO RECOGNIZE THAT IF, IN ANY JUDICIAL PROCEEDING, A COURT SHALL
REFUSE TO ENFORCE ANY OF THE SEPARATE COVENANTS CONTAINED IN THIS AGREEMENT,
THEN THAT

 

17

--------------------------------------------------------------------------------



 


INVALID OR UNENFORCEABLE COVENANT CONTAINED IN THIS AGREEMENT SHALL BE DEEMED
ELIMINATED FROM THESE PROVISIONS TO THE EXTENT NECESSARY TO PERMIT THE REMAINING
SEPARATE COVENANTS TO BE ENFORCED.  IN THE EVENT THAT ANY COURT DETERMINES THAT
THE TIME PERIOD OR THE AREA, OR BOTH, ARE UNREASONABLE AND THAT ANY OF THE
COVENANTS IS TO THAT EXTENT INVALID OR UNENFORCEABLE, THE PARTIES HERETO AGREE
THAT SUCH COVENANTS WILL REMAIN IN FULL FORCE AND EFFECT, FIRST, FOR THE
GREATEST TIME PERIOD, AND SECOND, IN THE GREATEST GEOGRAPHICAL AREA THAT WOULD
NOT RENDER THEM UNENFORCEABLE.


 


13.                                 SURVIVABILITY.  THE PROVISIONS OF THIS
AGREEMENT WHICH BY THEIR TERMS CALL FOR PERFORMANCE SUBSEQUENT TO TERMINATION OF
EXECUTIVE’S EMPLOYMENT HEREUNDER, OR OF THIS AGREEMENT, SHALL SO SURVIVE SUCH
TERMINATION, WHETHER OR NOT SUCH PROVISIONS EXPRESSLY STATE THAT THEY SHALL SO
SURVIVE.


 


14.                                 GOVERNING LAW; ARBITRATION.


 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS.


 


(B)                                 ARBITRATION.  THE EXECUTIVE AND THE COMPANY
AGREE THAT, EXCEPT FOR CLAIMS FOR WORKERS’ COMPENSATION, UNEMPLOYMENT
COMPENSATION, AND ANY OTHER CLAIM THAT IS NON-ARBITRABLE UNDER APPLICABLE LAW,
FINAL AND BINDING ARBITRATION SHALL BE THE EXCLUSIVE FORUM FOR ANY DISPUTE OR
CONTROVERSY BETWEEN THEM, INCLUDING, WITHOUT LIMITATION, DISPUTES ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT, EXECUTIVE’S EMPLOYMENT, AND/OR TERMINATION
OF EMPLOYMENT, WITH THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE
ENTITLED TO COMMENCE AN ACTION IN ANY COURT OF COMPETENT JURISDICTION FOR
INJUNCTIVE RELIEF IN CONNECTION WITH ANY ALLEGED ACTUAL OR THREATENED VIOLATION
OF ANY PROVISION OF SECTION 7.  JUDGMENT MAY BE ENTERED ON THE ARBITRATORS’
AWARD IN ANY COURT HAVING JURISDICTION.  FOR PURPOSES OF ENTERING SUCH JUDGMENT
OR SEEKING INJUNCTIVE RELIEF WITH REGARD TO SECTION 7, THE COMPANY AND EXECUTIVE
HEREBY CONSENT TO THE JURISDICTION OF ANY OR ALL OF THE FOLLOWING COURTS:
(I) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
(II) THE SUPREME COURT OF THE STATE OF NEW YORK, NEW YORK COUNTY; OR (III) ANY
OTHER COURT HAVING JURISDICTION; PROVIDED, THAT DAMAGES FOR ANY ALLEGED
VIOLATION OF SECTION 7, AS WELL AS ANY CLAIM, COUNTERCLAIM OR CROSSCLAIM BROUGHT
BY THE EXECUTIVE OR ANY THIRD-PARTY IN RESPONSE TO, OR IN CONNECTION WITH ANY
COURT ACTION COMMENCED BY THE COMPANY SEEKING SAID INJUNCTIVE RELIEF SHALL
REMAIN EXCLUSIVELY SUBJECT TO FINAL AND BINDING ARBITRATION AS PROVIDED FOR
HEREIN.  THE COMPANY AND EXECUTIVE HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION WHICH EITHER MAY NOW OR HEREAFTER HAVE TO SUCH
JURISDICTION, VENUE AND ANY DEFENSE OF INCONVENIENT FORUM.  THUS, EXCEPT FOR THE
CLAIMS CARVED OUT ABOVE, THIS AGREEMENT INCLUDES ALL COMMON-LAW AND STATUTORY
CLAIMS (WHETHER ARISING UNDER FEDERAL STATE OR LOCAL LAW), INCLUDING, BUT NOT
LIMITED TO, ANY CLAIM FOR BREACH OF CONTRACT, FRAUD, FRAUD IN THE INDUCEMENT,
UNPAID WAGES, WRONGFUL TERMINATION, AND GENDER, AGE, NATIONAL ORIGIN, SEXUAL
ORIENTATION, MARITAL STATUS, DISABILITY, OR ANY OTHER PROTECTED STATUS.

 

18

--------------------------------------------------------------------------------


 


(C)           ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE FILED EXCLUSIVELY
WITH THE AMERICAN ARBITRATION ASSOCIATION IN NEW YORK, NEW YORK BEFORE THREE
ARBITRATORS, IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AT THE
TIME OF SUBMISSION TO ARBITRATION.  THE COMPANY AND EXECUTIVE HEREBY AGREE THAT
A JUDGMENT UPON AN AWARD RENDERED BY THE ARBITRATORS MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
THE COMPANY SHALL PAY ALL COSTS UNIQUELY ATTRIBUTABLE TO ARBITRATION, INCLUDING
THE ADMINISTRATIVE FEES AND COSTS OF THE ARBITRATORS.  EACH PARTY SHALL PAY THAT
PARTY’S OWN COSTS AND ATTORNEY FEES, IF ANY, UNLESS THE ARBITRATORS
RULE OTHERWISE.  THE EXECUTIVE UNDERSTANDS THAT HE IS GIVING UP NO SUBSTANTIVE
RIGHTS, AND THIS AGREEMENT SIMPLY GOVERNS FORUM.  THE ARBITRATORS SHALL APPLY
THE SAME STANDARDS A COURT WOULD APPLY TO AWARD ANY DAMAGES, ATTORNEY FEES OR
COSTS.  THE EXECUTIVE SHALL NOT BE REQUIRED TO PAY ANY FEE OR COST THAT HE WOULD
NOT OTHERWISE BE REQUIRED TO PAY IN A COURT ACTION, UNLESS SO ORDERED BY THE
ARBITRATORS.


 


(D)           BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE
THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OR VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THIS
ARBITRATION PROVISION.


 


15.           TITLES AND CAPTIONS.  ALL PARAGRAPH TITLES OR CAPTIONS IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND IN NO WAY DEFINE, LIMIT, EXTEND OR
DESCRIBE THE SCOPE OR INTENT OF ANY PROVISION HEREOF.


 


16.           JOINT DRAFTING.  IN RECOGNITION OF THE FACT THAT THE PARTIES
HERETO HAD AN EQUAL OPPORTUNITY TO NEGOTIATE THE LANGUAGE OF, AND DRAFT, THIS
AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO SINGLE DRAFTER OF
THIS AGREEMENT AND THEREFORE, THE GENERAL RULE THAT AMBIGUITIES ARE TO BE
CONSTRUED AGAINST THE DRAFTER IS, AND SHALL BE, INAPPLICABLE.  IF ANY LANGUAGE
IN THIS AGREEMENT IS FOUND OR CLAIMED TO BE AMBIGUOUS, EACH PARTY SHALL HAVE THE
SAME OPPORTUNITY TO PRESENT EVIDENCE AS TO THE ACTUAL INTENT OF THE PARTIES WITH
RESPECT TO ANY SUCH AMBIGUOUS LANGUAGE WITHOUT ANY INFERENCE OR PRESUMPTION
BEING DRAWN AGAINST ANY PARTY.


 

[Remainder of Page Intentionally Left Blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on August 8, 2005, to be deemed effective as of the date first above written.

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Michael R. Chambrello

 

 

Name:  Michael R. Chambrello

 

 

Title:    President & COO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Steven Wayne Beason

 

Name:

Steven Wayne Beason

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PRE-EXISTING INVENTIONS OF EXECUTIVE

 

None

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LIST OF PRE-EXISTING AGREEMENTS
BETWEEN EXECUTIVE AND THE COMPANY

 

None

 

22

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INDUCEMENT STOCK OPTION GRANT AGREEMENT

 

(Attached)

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ADDITIONAL BENEFITS AND/OR PERQUISITES

 

1.             A car allowance in the amount of $1,500 per month.

 

2.             Reimbursement of all expenses related to the shipping of
Executive’s household goods and furnishings from Hong Kong to Georgia, USA.

 

3.             A bonus payable upon the execution of the Agreement in the amount
of $150,000.

 

4.             SERP:  During the term, the Company may revise or terminate its
existing Supplemental Executive Retirement Plan, as amended and restated
effective November 1, 2003 (“SERP”) or may create a new supplemental executive
retirement plan.  The Executive may be entitled to participate in either the
existing plan or a new plan, on a basis to be determined; in no event will the
benefits payable to the Executive under the SERP be greater than $250,000 per
annum.

 

24

--------------------------------------------------------------------------------
